Case 1:19-ap-01041     Doc 5 Filed 10/06/19 Entered 10/07/19 00:20:46              Desc Imaged
                            Certificate of Notice Page 1 of 3



    This document has been electronically entered in the records of the United
    States Bankruptcy Court for the Southern District of Ohio.


    IT IS SO ORDERED.



   Dated: October 3, 2019



   ________________________________________________________________



                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

   In Re                                      )
                                              )   Case No. 18-10148
   DAVID EARL BAIR, JR.                       )   Chapter 7
                                              )   Judge Buchanan
                 Debtor                       )
                                              )
                                              )
   DANIEL M. McDERMOTT                        )
   UNITED STATES TRUSTEE                      )   Adversary Case No. 19-1041
                                              )
                  Plaintiff                   )
   v.                                         )
                                              )
   DAVID EARL BAIR, JR.                       )
                                              )
                 Defendant(s)                 )
                                              )

                          ORDER SETTING STATUS CONFERENCE

         This matter is before the Court on Plaintiff-United States Trustee's Complaint to Revoke
   Discharge [Docket Number 1].

         This matter is set for status conference to be conducted by the Honorable Beth A.
   Buchanan, United States Bankruptcy Judge, at the United States Bankruptcy Court, Atrium Two
Case 1:19-ap-01041      Doc 5 Filed 10/06/19 Entered 10/07/19 00:20:46                 Desc Imaged
                             Certificate of Notice Page 2 of 3


   Building, Suite 814, Courtroom 1, 221 East Fourth Street, Cincinnati, Ohio on October 17, 2019
   at 2:45 p.m.

           Should parties fail to appear at this status conference or comply with the provisions set
   forth above, this Court may take such action as provided by law, including granting or denying the
   requested relief or imposition of sanctions pursuant to LBR 9011-3.

          SO ORDERED.

   No unauthorized cellular phones, cameras, recording devices, weapons, pagers or other
   portable electronic devices are permitted on the Court's premises.

   Distribution List:

          Benjamin A. Sales, Esq.

          David Earl Bair, Jr.
          1800 Tanglewood Drive
          Loveland, Ohio 45140

          Robert A. Goering, Esq.
          220 West Third Street
          Cincinnati, Ohio 45202

          Paul T. Saba, Esq.
          2623 Erie Avenue
          Cincinnati, Ohio 45208

          Brian R. Redden, Esq.
          221 East Fourth Street
          Suite 2300
          Cincinnati, Ohio 45202
        Case 1:19-ap-01041             Doc 5 Filed 10/06/19 Entered 10/07/19 00:20:46                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                 Southern District of Ohio
McDermott,
         Plaintiff                                                                                Adv. Proc. No. 19-01041-bab
Bair, Jr.,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0648-1                  User: williamt                     Page 1 of 1                          Date Rcvd: Oct 04, 2019
                                      Form ID: pdf01                     Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2019.
               +Brian R Redden Esq,    221 E Fourth Street,    Suite 2300,   Cincinnati, OH 45202-4125
dft            +David Earl Bair, Jr.,    1800 Tanglewood Dr,    Loveland, OH 45140-9319
               +Paul T Saba Esq,    2623 Erie Avenue,   Cincinnati, OH 45208-2001
               +Robert A Goering, Esq.,    220 W Third Street,    Cincinnati, OH 45202-3407

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.ci.ecf@usdoj.gov Oct 04 2019 19:39:44     Asst US Trustee (Cin),
                 Office of the US Trustee,   J.W. Peck Federal Building,   550 Main Street, Suite 4-812,
                 Cincinnati, OH 45202-5212
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2019 at the address(es) listed below:
              Benjamin A Sales   on behalf of Plaintiff Daniel M McDermott benjamin.a.sales@usdoj.gov
                                                                                            TOTAL: 1
